DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 09/01/2021.  Claims 1-2, 4-8, and 10-22 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oberholtzer (U.S. 2012/0212320 A1).

Claim 1, Oberholtzer teaches:
A synchronization signaling system (Oberholtzer, Figs. 1 and 2), comprising: 
a portable interface on a first motorized vehicle (Oberholtzer, Fig. 2: 24, Paragraph [0010], The receiver 24 is a component of a moving vehicle, and is thus portable, i.e. easily moved.  Each vehicle, e.g. vehicles 10 and 12 of Fig. 1, include receiving antenna 22 and onboard receiver 24.  Vehicle 10, for example, is a first motorized vehicle.); 
a portable set of alert devices comprising a plurality of alert devices (Oberholtzer, Fig. 1: 14, 16, Paragraph [0008], The rear signal lamps 14 and front signal lamps 16 are part of a vehicle (10, 12), which is movable.  Therefore, the signals lamps are portable, i.e. easily moved.) each in communication with the portable interface (Oberholtzer, Paragraph [0011], The front and rear turn signals are controlled by control unit 28 based on timing signals received from receiver 24.  The front and rear turn signals are thus in communication with the receiver 24 via control unit 28.) each of the plurality of alert devices comprising at least one of a visual or audio output for producing an alert pattern (Oberholtzer, Paragraph [0008], The signal lamps 14 and 16 generate a visual signal, e.g. blinking or flashing lights.  The blinking or flashing are alert patterns.), and each of the plurality of alert devices adapted to be mounted to a first non-vehicle unit, the first motorized vehicle, or both the first non-vehicle unit and the first motorized vehicle (Oberholtzer, Fig. 1: 14, 16, The signal lamps are mounted to the both motorized vehicles 10 and 12, i.e. the first motorized vehicle and a second motorized vehicle, respectively.); 
a master clock (Oberholtzer, Paragraph [0009], The cell phone tower 18 and/or GPS satellite 20 provide timing signals or clock functions, and are thus functionally equivalent to master clocks.); 
a timing device associated with each of the plurality of alert devices, the timing device capable of receiving updates from the master clock (Oberholtzer, Fig. 2: 22, Paragraph [0010], Antenna 22 receives externally produced signals, which include signals from cell phone tower 18 and/or GPS satellite 20 (see Oberholtzer, Paragraph [0009]), i.e. the master clock(s).  Because the antenna 22 is connected to each signal lamp 14 and/or 16, the antenna 22 is associated with each of the signal lamps 14 and 16.); 
a master controller (Oberholtzer, Fig. 2: 28) operably connected with the portable interface to control the plurality of alert devices (Oberholtzer, Paragraph [0011], The control unit 28 controls front and rear turn signals based on timing signals from receiver 24.); 
wherein the timing device is periodically updated by the master clock (Oberholtzer, Paragraph [0010], As an example, the vehicles periodically synchronize its phasing based on the external signal (see Oberholtzer, Paragraph [0015]).  Thus, it would have been obvious to one of ordinary skill in the art for the vehicles to receive the external signal at least periodically in order to periodically synchronize its phasing to the external signal.) in order to synchronize the alert pattern to a common synchronized alert pattern output by the plurality of alert devices (Oberholtzer, Paragraph [0013], The control unit 28 receives the external timing signals and provides a running stream of commands, similar to the pattern shown in Fig. 3, which are output by the plurality of turn signals (see Oberholtzer, Fig. 2: 14, 16, Paragraph [0011]), i.e. the plurality of alert devices.).
Oberholtzer does not explicitly teach:
The portable interface is physically separable from the first motorized vehicle, and
each of the plurality of alert devices adapted to be removably mounted and attachable to a second non-vehicle unit or a second motorized vehicle.
As per the limitations of the portable interface is physically separable from a motorized vehicle and each of the plurality of alert devices adapted to be removably mounted and attachable to a second non-vehicle unit or a second motorized vehicle, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify each component of system 26 in Fig. 2 of Oberholtzer to be separable/removable from the first vehicle 10 and additionally to enable attaching the components of system 26 to a second vehicle 12, as a matter of engineering/design choice.  Such a modification would not change the principal operation of the system/vehicle, as a whole, to synchronize the patterns of the signals and therefore would not render the invention inoperable for its intended purpose.  Additionally, 

Claim 2, Oberholtzer further teaches:
The plurality of alert devices includes at least one of a visual output or an audio output (Oberholtzer, Paragraph [0008], The signal lamps 14 and 16 provide a visual output.).

Claim 6, Oberholtzer further teaches:
The master controller is located in an emergency vehicle (Oberholtzer, Paragraphs [0002] and [0017], One example emergency vehicle would be for police vehicles.).

Claim 10, Oberholtzer further teaches:
The synchronization signaling system can be packaged, sent, delivered, or otherwise provided to a user in order to convert at least one non-emergency vehicle into at least one emergency vehicle (Oberholtzer, Paragraph [0008], The vehicles 10 and 12 (see Oberholtzer, Fig. 1) are non-emergency vehicles.  When a synchronized lamp is provided to the vehicles 10 and 12, the vehicles 10 and 12 are functionally equivalent to an emergency vehicle when either vehicle 10 or 12 operate its emergency flashers (Oberholtzer, Paragraph [0002]).).

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oberholtzer (U.S. 2012/0212320 A1) in view of Miller et al. (U.S. 2013/0154821 A1).

Claim 4, Oberholtzer does not specifically teach:
The visual output is a removable lightbar for mounting to a vehicle.
Miller teaches:
The visual output is a lightbar for mounting to a vehicle (Miller, Fig. 2: 104, Paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by integrating the teaching of a light bar as taught by Miller.
The motivation would be to generate a more organized visual reference (and therefore safer) for approaching traffic (see Miller, Paragraph [0077]).
As per the limitation of a removable lightbar, it would have been obvious to one of ordinary skill in the art to modify the combination of Oberholtzer in view of Miller by making the light bar removable, as a matter of engineering choice.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  Additionally, one of ordinary skill in the art would recognize that removal of a light bar would allow a user of the vehicle to repair a light bar if the light bar malfunctions.  See MPEP 2144.04.

Claim 5, Oberholtzer does not specifically teach:
The audio output is a siren for mounting to a vehicle.
Miller teaches:
The audio output is a siren for mounting to a vehicle (Miller, Fig. 2: 108, Paragraph [0019], The sirens are mounted to each vehicle.).

The motivation would be to generate a more organized visual reference (and therefore safer) for approaching traffic (see Miller, Paragraph [0077]) by synchronizing the siren and the light bar together (see Miller, Paragraph [0067]).

Claim 7, Oberholtzer does not specifically teach:
The common synchronized alert pattern is stored in a memory of the master controller.
Miller teaches:
The common synchronized alert pattern is stored in a memory (Miller, Paragraph [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by integrating the teaching of a light bar as taught by Miller.
The motivation would be to generate a more organized visual reference (and therefore safer) for approaching traffic (see Miller, Paragraph [0077]).

Claim 8, Oberholtzer teaches:
A remote set of alert devices having a separate interface (Oberholtzer, Paragraph [0010], Each motor vehicle 10 and 12 include receiving antenna 22 and onboard receiver 24, as well as signal lamps 14 an 16.) in signal communication with the master clock (Oberholtzer, Paragraph [0009]).
Oberholtzer does not specifically teach:
A remote set of alert devices having a separate interface in signal communication with the portable interface.
Miller teaches:
A remote set of alert devices having a separate interface in signal communication with the present vehicle interface (Miller, Figs. 12-16, Paragraph [0068], The light bar, siren, mobile device, and/or control heads of a vehicle may communicate with corresponding devices of other vehicles in order to synchronize the light patterns and/or sirens.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by integrating the teaching of a light bar as taught by Miller.
The motivation would be to generate a more organized visual reference (and therefore safer) for approaching traffic (see Miller, Paragraph [0077]).

Claims 11-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oberholtzer (U.S. 2012/0212320 A1) in view of Bernard et al. (U.S. 2014/0197969 A1).

Claim 11, Oberholtzer teaches:
A remote synchronization signaling system (Oberholtzer, Fig. 1), comprising: 
a localized set of alert devices (Oberholtzer, Fig. 2: 14, 16, The signal lamps of a first vehicle is a localized set of alert devices.) comprising a plurality of alert devices each having one of a visual or audio output for producing an alert pattern (Oberholtzer, Paragraph [0008], The signal lamps 14 and 16 generate a visual signal, e.g. blinking or flashing lights.  The blinking or flashing are alert patterns.) associated with an impending road condition (Oberholtzer, Paragraph [0002], The synchronized blinking light signals are indicative of a number of vehicles stopped at an intersection or awaiting traffic, which is indicative of an impending road condition for vehicles following the one or more vehicles who have synchronized blinking lights.  Thus, the alert pattern, e.g. blinking lights, is associated with the traffic ahead, i.e. the impending road condition.); 
a master clock (Oberholtzer, Paragraph [0009], The cell phone tower 18 and/or GPS satellite 20 provide timing signals or clock functions, and are thus functionally equivalent to master clocks.); 
a timing device associated with each of the plurality of alert devices, the timing device capable of receiving updates from the master clock (Oberholtzer, Fig. 2: 22, Paragraph [0010], Antenna 22 receives externally produced signals, which include signals from cell phone tower 18 and/or GPS satellite 20 (see Oberholtzer, Paragraph [0009]), i.e. the master clock(s).  Because the antenna 22 is connected to each signal lamp 14 and/or 16, the antenna 22 is associated with each of the signal lamps 14 and 16.); 
a localized controller (Oberholtzer, Fig. 2: 28) in proximity to and operably connected with the localized set of alert devices to control the localized set of alert devices (Oberholtzer, Paragraph [0011], The control unit 28 controls front and rear turn signals based on timing signals from receiver 24.); and 
wherein the localized set of alert devices are multiple sequential and individual alert devices each affixed to the motorized vehicle (Oberholtzer, Fig. 2: 14, 16, Turn signals 14L, 14R, 16L, and 16R represent multiple individual alert devices.  Both the front and rear signals operate with the received timing and generate a common synchronized alert pattern, e.g. flashing (see Oberholtzer, Paragraph [0002]) that follow a sequential alert similar to Figs. 3 and/or 4.  It is also noted that the alert devices may also be arranged sequentially, i.e. in a particular order, on a vehicle, e.g. right to left or left to right.), and the timing device is periodically updated by the master clock in order to synchronize the alert pattern output (Oberholtzer, Paragraph [0010], As an example, the vehicles periodically synchronize its phasing based on the external signal (see Oberholtzer, Paragraph [0015]).  Thus, it would have been obvious to one of ordinary skill in the art for the vehicles to receive the external signal at least periodically in order to periodically synchronize its phasing to the external signal.) of each sequential and individual alert device to a common synchronized alert pattern output by the localized set of alert devices (Oberholtzer, Paragraph [0013], The control unit 28 receives the external timing ); and
wherein the alert pattern is produced when a vehicle approaches the localized set of alert devices (Oberholtzer, Paragraph [0002], In the example of a group of vehicles that are stopped at an intersection or awaiting traffic, the emergency flashers flash together.  Thus, it is within the scope of Oberholtzer for the emergency flashers to flash when another vehicle approaches the stopped vehicles, but also includes the emergency flashers to flash when there is not another vehicle approaching the stopped vehicles, because one of ordinary skill in art recognizes that the emergency flashers can operate regardless of the presence of approaching vehicles.).
Oberholtzer does not specifically teach:
A remote power source for powering the remote synchronization signaling system; and
the localized set of alert devices each affixed to a non-vehicle unit.
However, it would have been obvious to one of ordinary skill in the art for each vehicle 10 and 12 to have a power source, e.g. the vehicle battery, and for the cell phone tower 18 and the GPS satellite 20 to also have power sources.  For example, because the system 26 (see Oberholtzer, Fig. 2) requires power to receive timing signals, send control signals to the lamps, and then power the lamps (see Oberholtzer, Paragraphs [0008-0009]).  Without a power source, the system 26 would cease to function.  Similarly, cell phone tower 18 and GPS satellite 20 would also cease to function without the required operating power.  Additionally, the power source of each system 26, the cell phone tower 18, and GPS satellite 20 is interpreted as a remote power source for powering the remote synchronization signaling system.
Bernard teaches:
A power source for powering the remote synchronization signaling system (Bernard, Fig. 2: 19, Paragraph [0037], Each assembly includes a solar panel 19.); and
the localized set of alert devices each affixed to a non-vehicle unit (Bernard, Fig. 2: 18, Each signal beacon 18 is affixed to its respective assembly (see Bernard, Fig. 1: 10, 12, 14).  The collection of signal beacons 18 form a set of alert devices which are affixed to their respective assembly, i.e. non-vehicle unit.  It is further noted that the plurality of beacons may by synchronized with a clock, e.g. GPS signals (see Bernard, Paragraph [0061]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer by integrating the teaching of affixing a plurality of beacons to assemblies, as taught by Bernard.
The motivation would be to provide a system that reliably synchronizes a plurality of flashing beacons (see Bernard, Paragraphs [0011-0012]) to reduce the risk to pedestrians and vehicular traffic (see Bernard, Paragraph [0005]).

Claim 12, Oberholtzer in view of Bernard further teaches:
The plurality of alert devices includes a visual output (Oberholtzer, Paragraph [0008], The signal lamps 14 and 16 provide a visual output.  The beacons, in the combination of Oberholtzer in view of Bernard, also flash, i.e. visually, in a coordinate pattern (see also Bernard, Paragraph [0040]).).

Claim 13, Oberholtzer in view of Bernard further teaches:
The visual output is a collection of lights located on at least one sign (Oberholtzer, Paragraph [0008], The signal lamps 14L, 14R, 16L and 16R provide a visual output and each are functionally equivalent to a sign when signaling as emergency flashers (see Oberholtzer, Paragraph [0002]).  As emergency flashers, each signal lamp represents a sign.  Furthermore, in the combination of Oberholtzer ).

Claim 14, Oberholtzer in view of Bernard further teaches:
The at least one sign is a plurality of signs (Oberholtzer, Paragraph [0008], The signal lamps 14L, 14R, 16L and 16R provide a visual output and each are functionally equivalent to a sign when signaling as emergency flashers (see Oberholtzer, Paragraph [0002]).  As emergency flashers, each signal lamp represents a sign.  Furthermore, in the combination of Oberholtzer in view of Bernard, each flashing beacon is located on a respective assembly, which are crosswalk signs (see Bernard, Fig. 1: 10, 12, 14).).

Claim 15, Oberholtzer in view of Bernard further teaches:
The plurality of signs each include the multiple sequential alert devices (Oberholtzer, Paragraph [0008], The signal lamps 14L, 14R, 16L and 16R provide a visual output and each are functionally equivalent to a sign when signaling as emergency flashers (see Oberholtzer, Paragraph [0002]), which operate according to the timing, i.e. sequence, specified (see Oberholtzer, Figs. 3 and 4).  Furthermore, in the combination of Oberholtzer in view of Bernard, each flashing beacon is located on a respective assembly, which are crosswalk signs (see Bernard, Fig. 1: 10, 12, 14).).

Claim 16, Oberholtzer in view of Bernard further teaches:
The plurality of signs output the common synchronized alert pattern (Oberholtzer, Figs. 3 and 4, Paragraph [0013]) to alert traffic along a roadway of upcoming conditions (Oberholtzer, Paragraph [0002] and [0008], The system 26 operates on vehicles 10 and 12 on a roadway to inform other vehicles of potential situations by synchronizing signals from a first vehicle with other vehicles along the roadway, e.g. synchronizing vehicle 10 with vehicle 12.  Furthermore, in the combination of Oberholtzer ).

Claim 17, Oberholtzer in view of Bernard further teaches:
A remote power source (Bernard, Fig. 2: 19, Each assembly includes a solar panel 19, which is separate, i.e. remote, from the vehicles on the road.).

Claim 18, Oberholtzer in view of Bernard further teaches:
The remote power source is a solar panel (Bernard, Fig. 2: 19, Paragraph [0037]).

Claim 20, Oberholtzer in view of Bernard further teaches:
Updates from the master clock come in the form of a global navigational satellite system clock signal, Global System for Mobile Communications system clocking signal, a drone- based regional broadcast signal, Dedicated Short Range Communications Service signal, a Bluetooth signal, WiFi signal, or light based LiFi signal (Oberholtzer, Paragraph [0009]).

Claim 21, Oberholtzer does not specifically teach:
At least one of the plurality of alert devices is removably mounted to a non-vehicle unit.
Bernard teaches:
At least one of the plurality of alert devices is mounted to a non-vehicle unit (Bernard, Fig. 2: 18, Each signal beacon 18 is affixed to its respective assembly (see Bernard, Fig. 1: 10, 12, 14).  It is further noted that the plurality of beacons may by synchronized with a clock, e.g. GPS signals (see Bernard, Paragraph [0061]).).

The motivation would be to provide a system that reliably synchronizes a plurality of flashing beacons (see Bernard, Paragraphs [0011-0012]) to reduce the risk to pedestrians and vehicular traffic (see Bernard, Paragraph [0005]).
As per the limitation of the plurality of alert devices is removably mounted, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify each component of system 26 in Fig. 2 of Oberholtzer and the beacon 18 in Bernard to be separable/removable, as a matter of engineering/design choice.  Such a modification would not change the principal operation of the system/vehicle/assembly, as a whole, and therefore additionally would not render the invention inoperable for its intended purpose.  Additionally, one of ordinary skill in the art would recognize that removal of a signal lamp/beacon would allow a user of the system to repair a signal lamp if the lamp malfunctions.  See MPEP 2144.04.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oberholtzer (U.S. 2012/0212320 A1) in view of Bernard et al. (U.S. 2014/0197969 A1), in view of Miller et al. (U.S. 2013/0154821 A1).

Claim 19, Oberholtzer in view of Bernard does not specifically teach:
The common synchronized alert pattern is stored in a memory of the localized controller.
Miller teaches:
The common synchronized alert pattern is stored in a memory (Miller, Paragraph [0055]).

The motivation would be to generate a more organized visual reference (and therefore safer) for approaching traffic (see Miller, Paragraph [0077]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oberholtzer (U.S. 2012/0212320 A1) in view of Miller et al. (U.S. 2013/0154821 A1), in view of Bernard et al. (U.S. 2014/0197969 A1).

Claim 22, Oberholtzer in view of Miller does not specifically teach:
The remote set of alert devices are adapted to be removably mounted to a non-vehicle unit.
Bernard teaches:
At The remote set of alert devices are adapted to be mounted to a non-vehicle unit (Bernard, Fig. 2: 18, Each signal beacon 18 is affixed to its respective assembly (see Bernard, Fig. 1: 10, 12, 14).  It is further noted that the plurality of beacons may by synchronized with a clock, e.g. GPS signals (see Bernard, Paragraph [0061]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Oberholtzer in view of Miller by integrating the teaching of affixing a plurality of beacons to assemblies, as taught by Bernard.
The motivation would be to provide a system that reliably synchronizes a plurality of flashing beacons (see Bernard, Paragraphs [0011-0012]) to reduce the risk to pedestrians and vehicular traffic (see Bernard, Paragraph [0005]).
the remote set of alert devices are adapted to be removably mounted, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify each component of system 26 in Fig. 2 of Oberholtzer and the beacon 18 in Bernard to be separable/removable, as a matter of engineering/design choice.  Such a modification would not change the principal operation of the system/vehicle/assembly, as a whole, and therefore additionally would not render the invention inoperable for its intended purpose.  Additionally, one of ordinary skill in the art would recognize that removal of a signal lamp/beacon would allow a user of the system to repair a signal lamp if the lamp malfunctions.  See MPEP 2144.04.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument regarding claim 1 that modifying the cited prior art in accordance with the Applicant’s amended limitations would render the prior art inoperable for its intended purpose, the Examiner respectfully disagrees.   As disclosed in the rejection above, both vehicles 10 and 12 include all of the components of Fig. 2 (see Oberholtzer, Paragraph [0010]) and the vehicles themselves may be the same type of vehicle, e.g. a sports car, made by the same manufacturer (see Oberholtzer, Paragraph [0002]).  Thus, because it would have been obvious to one of ordinary skill in the art to modify the system in Oberholtzer by making the components removable for the reasons set forth in the rejection above, one of ordinary skill in the art would recognize that the lamps 14 and 16 of each vehicle may be swapped, i.e. removed from one vehicle and attached to another, without rendering both vehicles inoperable for their intended functions.  The Examiner notes that the modification to Oberholtzer would not completely remove the lamps 14 and 16 from the system, because the complete removal of the lamps would render the system inoperable for its intended purpose.  See MPEP 2143.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to the Applicant’s argument regarding amended claim 11, the Examiner respectfully disagrees.  The claims, as currently amended, define that the alert pattern is produced when a vehicle approaches the localized set of alert devices, which is associated with an impending road condition.  However, the phrase “when a vehicle approaches the localized set of alert devices” merely defines a condition and does not define any functional language with respect to the remote synchronization signaling system.  For example, it appears that the Applicant intends for the localized set of alert devices and/or the system to be capable of determining/sensing when a vehicle approaches, and in response to the determining/sensing, activate the alert pattern accordingly.  The claims do not explicitly or inherently define this aspect.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683